The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 2, 2014

                                        No. 04-14-00237-CR

                                       David A. RAMIREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 13-07-11311-CR
                       The Honorable Camile G. Dubose, Judge Presiding


                                           ORDER
Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Luz Elena D. Chapa, Justice

        On May 23, 2014, appellant’s court-appointed attorney filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserted there are
no meritorious issues to raise on appeal. Appellant was provided a copy of the appellate record
and given a deadline of September 2, 2014 to file a pro se brief. Appellant did not exercise his
right to file a pro se brief, and the State’s brief in reply to counsel’s brief is due October 2, 2014.

        On September 30, 2014, the State filed a motion for a ninety-day extension of time to file
a brief. We deny the motion. We order the State must file its reply, if any, to counsel’s Anders
brief by October 13, 2014. Thereafter, the appeal is subject to being set for submission without
an appellee’s brief.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court